





CITATION: Tarion Warranty
      Corporation v. Boros, 2011 ONCA 374



DATE: 20110513



DOCKET: C52416



COURT OF APPEAL FOR ONTARIO



Sharpe, MacFarland and LaForme JJ.A.



BETWEEN



Tarion Warranty Corporation



Appellant (Appellant)



and



Alexander Boros



Respondent (Respondent)



David Outerbridge, for the appellant



Simon Van Duffelen, for the respondent



Heard:  March 15, 2011



On appeal from the judgment of Justice Brent Knazan of the
          Ontario Court of Justice dated May 6, 2010, dismissing the appeal of the
          acquittals entered by Justice of the Peace S. John on September 17, 2007.



MacFarland J.A.:



[1]

This is an appeal by Tarion Warranty Corporation (Tarion) from the
    decision of Knazan J. upholding the acquittal of the respondent on two charges
    under the
Ontario New Home Warranties Plan Act
, R.S.O. 1990, c. O.31 (the
ONHWP Act
).  The appeal is brought with leave of this court pursuant to
    the order of Watt J.A. dated June 29, 2010.

[2]

On September 17, 2007, the respondent was acquitted by Justice of the
    Peace S. John on two charges:


1.         acting
      as a builder of a new home without being registered by  Tarion,
      contrary to s. 6 of the
ONHWP Act
; and

2.         commencing
      construction of a new home without enrolling the home with Tarion on
      paying the prescribed fee, contrary to s. 12 of the
ONHWP Act
.


[3]

On May 6, 2010, Knazan J. dismissed an appeal by Tarion from the two
      acquittals.
[1]

THE FACTS

[4]

In June 2004, Cheri Boros, wife of the respondent, entered into an
    agreement of purchase and sale to acquire 577 Castlefield Road in the City of
    Toronto (the Castlefield Property). On June 22, 2004, Cheri Boros listed the
    property she owned at 1 Caldow Road, Toronto (the Caldow Property) for sale. 
    At the time, she and the respondent occupied The Caldow property as their
    matrimonial home.

[5]

It is accepted by Tarion that, when Cheri Boros acquired the Castlefield
    Property, it was the intention of her and the respondent to build a new home on
    the site. They would occupy this new home as their family home and would sell
    the Caldow Property.

[6]

On August 6, 2004 (before the closing of the Castlefield Property), the
    respondent, an architect by profession, applied to the City of Toronto for a
    building permit for the Castlefield Property. In that application, the
    respondent listed 577 Castlefield Road as the project location and described
    the work as construct new 2 storey house with below grade garage.  He
    declared and certified that he was the owner of the property and represented
    that he would be acting as the general contractor. He further declared as part
    of his application for a building permit:

I, Alex Boros (applicant) have read and understand
    the provisions of section 8(2) of the
Ontario Building Code Act
, as well
    as the relevant provisions of the
Ontario New Home Warranties Plan Act
,
    on the reverse side of this statement.  I declare that I am not acting as a 
vendor
or 
builder
, nor am I contracting with a 
builder
 to construct
    or manage the construction of this 
home
.  I understand that this home
    is not eligible for enrolment or coverage under the
Ontario New Home
    Warranties Plan Act
and a warranty claim to the Ontario New Home Warranty
    Program (ONHWP) cannot be made for this home, by me or by any subsequent
    purchaser of this home.

[7]

The respondent signed this declaration on August 6, 2004.  On September
    22, 2004, the Castlefield Property was conveyed to Cheri Boros and the
    following day, September 23, 2004, a building permit for that property was
    issued to the respondent.

[8]

On October 30, 2004, the listing agreement for the Caldow Property
    expired and was never renewed nor was that property ever again listed for sale
    at any material time.

[9]

The evidence of the respondent and his wife is that they acquired the
    Castlefield Property with the intention of tearing down the bungalow that
    existed on the property and building a new home which they would occupy.  Their
    intention to occupy the Castlefield Property changed when the Caldow Property did
    not sell.  The evidence is unclear as to precisely when their intention changed
     whether it was in October 2004, when the listing agreement for the Caldow Property
    expired and was not renewed or whether it was later in March 2005, when the
    respondent attempted to register the Castlefield Property with Tarion. However,
    in my view, it is the fact that their intention changed that is material, not
    the precise time when the change occurred.

[10]

On March 9, 2005, the respondent delivered an application for enrolment
    of a freehold home to Tarion.  In that application, he gave the vendor/builder
    name as 759894 Ontario Limited (759) and the builder name as his own. The
    municipal address of the home sought to be enrolled was 577 Castlefield Avenue,
    Toronto.  The estimated contract/sale price was stated to be $400,000.  The
    respondent declared that the information provided on the application was true
    and accurate and that he was authorized by the vendor/builder to provide the
    information.

[11]

The evidence discloses that 759 is a company whose sole shareholder is
    Saul Schacht. Mr. Schacht is the only officer and director of the corporation. 
    No one else has any interest in that company.

[12]

Mr. Schacht had done business with the respondent on an earlier occasion
    in 2003-2004.  The two were partners in a 13 unit townhouse project on Eglinton
    Avenue in Toronto.  Mr. Schachts company, 759, became registered with Tarion
    in connection with that project.  After the completion of that project, 759 did
    not renew its registration with Tarion and neither 759 nor Mr. Schacht had
    anything whatever to do with the Castlefield Property.

[13]

When Tarion received the application for enrolment, certain checks and
    cross-references were made by the staff.  It soon became apparent that neither
    759 nor the respondent were registered with Tarion. The application was
    rejected and an investigation was undertaken which culminated in the charges
    which are the subject of this appeal.

[14]

On April 11, 2005, the Castlefield Property was listed for sale by
    Chestnut Park Real Estate Limited with an asking price $1,125,000.  Included in
    the description of the property were the words:  Brand New Allenby Area Home,
    Ontario New Home Warranty.

[15]

In July 2005, Cheri Booth entered into an agreement of purchase and sale
    wherein the subject property sold to third parties. That transaction closed on October
    6, 2005.

ANALYSIS

[16]

There is no dispute among the parties that, at the outset, when Cheri
    Boros acquired the Castlefield Property and the intention was to build a home
    on the property which she and the respondent would occupy, the
ONHWP Act
did not apply to them because they were owners intending to build for their own
    occupation.

[17]

That intention changed at some point in time between October 2004 and
    March 2005 and the issue raised is whether the respondent was subject to the
    provisions of the
ONHWP Act
when it was decided the property would be
    sold.

[18]

For ease of reference I will set out the relevant sections of the
ONHWP
    Act
:

6.         No person shall act as a vendor or a
    builder unless the person is registered by the Registrar under this Act.

12.       A builder shall not commence to construct
    a home until the builder has notified the Corporation of the fact, has provided
    the Corporation with such particulars as the Corporation requires and has paid
    the prescribed fee to the Corporation.

[19]

The terms builder and vendor are defined terms under the
    legislation:

builder means a person who undertakes the
    performance of all the work and supply of all the materials necessary to
    construct a completed home whether for the purpose of sale by the person or
    under a contract with a vendor or owner...

vendor means a person who sells on his, her or
    its own behalf a home not previously occupied to an owner and includes a
    builder who constructs a home under a contract with the owner...

and owner is defined as follows:

owner means a person who first acquires a  home
    from its vendor for occupancy, and the persons successors in title...

[20]

I begin with the observation of this court in
Ontario New Home
    Warranty Program v. Lukenda
(1991), 2 O.R. (3d) 675 (C.A.), at p. 676;

The major purpose of the
Plan Act
is to
    protect purchasers of new homes by requiring that vendors and builders be
    screened for financial responsibility, integrity and technical competence. To
    assure public protection, it provides warranties, a guarantee bond and
    compensation in the event of loss by a purchaser resulting from dealings with a
    registrant.  In order to effect this purpose of the
Plan Act
, a broad
    and liberal interpretation of its provisions is appropriate.

[21]

This court further observed in
Mandos v. Ontario New Home Warranty
    Program
(1995), 86 O.A.C. 382, at p. 383: The
Ontario New Home
    Warranties Plan Act
, R.S.O. 1990, c. O-13 is remedial legislation and
    should be given a fair and liberal interpretation.

[22]

The central issue in this case is whether the respondent meets the
    definition of builder as it is defined in the
ONHWP Act
.  It would
    appear that this question has not arisen in this court before. However, as
    outlined above, the prior jurisprudence of this court with respect to the
ONHWP
    Act
requires that a broad and liberal approach be taken to interpreting the
    meaning of the term builder in order to reflect the remedial purpose of the
    Act.

[23]

With respect to the purpose of the Act, it is, I think, important to
    note that on behalf of Tarion both Mr. Outerbridge, before this court, and Ms.
    Street, before the trial court, were clear  irrespective of the actions of the
    respondent and/or his wife, the purchasers of the Castlefield Property were
    entitled to the warranty protection available to new home owners under the
ONHWP
    Act
.  As Ms. Street put it before the trial court:

Ive provided you Your Worship, with a copy of the
    legislation.  It is a non-profit self-funded corporation, it is not part of any
    government-funded program, it is funded entirely through the fees paid by
    builders of new homes and on registration and on fees paid on enrolment of the
    new homes that they built, so the obligation is two-fold.  First of all, its a
    mandatory obligation to be registered if one is building new homes in Ontario
    and if one is selling new homes in Ontario, the Act differentiates between
    those two Acts. It could be that its the same individual doing both.  In this
    case we have one defendant charged with building and Mrs. Boros, Cheri Boros
    charged with selling, she owned the property. The Act is mandatory as I said,
    the fee to become registered is $600 plus G.S.T.  The cost of enrolment is on a
    sliding scale depending on the purchase price of the home to a maximum of I
    believe, $850, so the charges are not, or the fees rather, are not all that
    significant and the coverage on the other hand is quite significant.  Coverage
    to a purchaser is today up to $300,000 for defects in construction. There are
    also a number of other warranties provided to purchasers.
Those warranties
    are in place, regardless of whether the vendor or builder registered or
    enrolled, so if an individual purchaser has, meets the definitions in the Act
,
then that person is entitled to the coverage set out in the Act
. And
    thats part of why its important to Tarion to police its legislation, if you will,
    to ensure that those builders who are complying with the Act are not undercut,
    if you will, by those who are not. [Emphasis added.]

[24]

As it did in the court below, Tarion argues that the purpose of the
ONHWP
    Act
is to provide warranty protection to buyers of new homes.  While that
    may be so, both in this court and in the trial court, counsel for Tarion has
    made it crystal clear that the buyers of new homes are protected and have the
    benefit of the
ONHWP Act
whether the builders/vendors are registered
    or not.

[25]

In effect, those who purchase new homes, that have never before been
    occupied, are entitled to the protections and warranties available under the
ONHWP
    Act
whether those from whom they acquired their properties are registered
    or not.

[26]

Tarion takes the position that once the respondents intention to occupy
    the home himself changed, he was obliged to register under the
ONHWP Act
.

[27]

As the appeal judge below noted:

It is one thing to say that the purpose of the
    definition is to bring all new homes not built for their owners and not
    previously occupied within the protection of the statutory scheme, and another
    to decide if the Legislature succeeded in doing so. The definition, resorting
    as it does to the act of undertaking and then tying that word to all of the
    supplies and all of the work as well as to two purposes that can shift and
    change, is not clear.

[28]

He concluded that the stage of construction is crucial and that:

If so much is left that it is possible to say that
    an intention can be formed to supply all of the material and perform all of the
    work for one of the defined purposes, without doing too much violence to the
    meaning of the word all, then the definition could crystallize once the
    change of intention is established, and the person who undertook the
    construction could become a builder even though he was not when he originally
    undertook the performance and the supply of materials.

[29]

The appeal judge concluded that there was insufficient evidence to
    enable him to say what the stage or degree of construction was between the
    dates specified on the information, namely September 23, 2004 to March 23,
    2005.  He concluded:

Tarion relied on the de-listing of the original
    matrimonial home and the evidence of Cheri Boros and based its case on the
    change of intention only, without proving when the intention changed nor the
    amount of construction remaining at that point.

Even if the justice had not erred on this record,
    no court could find beyond a reasonable doubt that Boros was a builder within
    the time frame in the information. Although partially succeeding in its
    submission as to the interpretation of the Act, Tarions appeals against Boros
    are dismissed.

[30]

The definition of the term builder as  used in the
ONHWP Act
was considered by Gans J. in
Carreiro v. Moreira
(1998), 19 R.P.R. (3d)
    80.  In that case, Moreira constructed a new home he intended to occupy but his
    plans changed before the construction was completed and he listed the property
    for sale as a custom built new luxury home.  In
Carreiro
, there was
    some issue about whether Moreira had, in fact, occupied the subject property
    for some period of time before the sale.  The court concluded, as a factual
    matter, that he had not and he was therefore a vendor under the
ONHWP Act
.
    The court stated at p. 84:

Having regard to my conclusion that Sidonio was a
    vendor under the Act, I need not consider whether he was a builder, the
    definition of which term is as follows:

builder means a person who undertakes the
    performance of all the work and supply of all the materials necessary to
    construct a completed home whether for the purpose of sale by the person or
    under a contract with a vendor or owner (constructeur)

Sidonio argues that he did not undertake the task
    of constructing the House at first instance for purposes of sale as it was his
    intention to occupy the House personally. In my view, that subsection is
    intended to include those who by their activities actually complete
    construction with a resulting sale.  To hold otherwise would mean that the Act
    might not apply to the construction of a new home where one builder takes over
    from another as a result of an insolvency or, worse, artifice. In any event, as
    previously indicated, this analysis rendered academic by my previous
    determination.

[31]

As has been quite rightly observed, the courts comments in relation to
    the meaning of the term builder are pure

obiter, in that the case was
    determined on the basis that Sidonio (Moreira) was a vendor as that term is
    defined. Nevertheless, this passage has been referenced in a number of other
    decisions in the Ontario Court of Justice and appears to have influenced some
    of those decisions: see
R. v. Bernard Machado Construction & Woodworking
    Ltd.
, [2001] O.J. No. 6276, at para. 26.

[32]

Unlike the case at bar, Moreira owned the property at issue and
    constructed the home.  Here, Cheri Boros owns the property and the respondent
    constructed the home.  The only basis upon which the respondent can be
    convicted is if he meets the definition of builder.  In other words, if Tarion
    can prove beyond a reasonable doubt that the respondent was at the material
    time a builder, as the term is defined in the
ONHWP Act
,

he
    will be guilty as charged. If he does not meet the definition, the acquittals
    must be upheld.

[33]

As this court has stated, one of the purposes of the legislation is to
    screen vendors and builders for financial responsibility, integrity and
    technical competence. The object is to insure that those members of the public
    who are buying new homes will have recourse against those from whom they
    acquired those homes  be they builders or vendors. In order to be registered
    an applicant is required to demonstrate financial responsibility, integrity and
    honesty in its past conduct and its technical competence. If it cannot, registration
    can be refused.

[34]

There are provisions in the
ONHWP Act
which suggest that it is
    directed at those who are in the business of building new homes for sale. For
    example, the definition of builder provides that it means a person who
    undertakes the performance of all the work and supply of all the materials
    necessary to construct a completed home.  This language would suggest it is
    directed at those who undertake  from the outset  the construction of a new
    home.  Similarly, s. 12 provides:

A builder shall not commence to construct a home
    until the builder has notified the Corporation of the fact, has provided the
    Corporation with such particulars as the Corporation requires and has paid the
    prescribed fee to the Corporation.

[35]

Again, construction is not to commence until there is notice and fees are
    paid.

[36]

Similarly, s. 8 (now s. 1.1) of the
Administration of the Plan
    Regulation
, R.R.O. 1990, Reg. 892 concerns the enrolment of homes in the
    plan and provides:

8(1)     Forthwith upon the issue of a building permit
    authorizing the construction of a home, other than a condominium dwelling unit,
    but including a contracted home, the builder shall enrol the home in the plan

[37]

The language, once again, is directed to the very early stages of a
    project even before construction begins  forthwith upon the issue of a
    building permit 

[38]

Read together, these provisions require that to be a builder one must:


1)        undertake
      the performance of all the work and

2)        supply
      all the material necessary to construct a completed home


for the purpose of


1)

sale
      by the builder or

2)

under
      a contract with a vendor


or


3)

under
      a contract with an owner


[39]

The
Shorter Oxford English Dictionary

on Historical Principles
,
    3rd ed.

defines undertake as follows:

To take upon oneself; to take in hand; freq. = to
    enter upon, begin; to take charge, accept the charge of; to enter upon, commit
    oneself to;

[40]

In other words, a builder is one who takes on the performance of the
    work and supply of materials for the purpose of selling to others.

[41]

While the respondent here clearly undertook the performance of all of
    the work and the supply of all of the materials necessary for the construction
    of a completed home, there is no evidence he did so for any of the purposes required.
    He did not undertake the construction for the purpose of sale  he undertook
    the performance and supply for the purpose of building a home in which he would
    live with his family.  No one disputes the respondents original intention.

[42]

It is agreed that when the respondent began construction, and up until
    the time his intention changed, the
ONHWP Act
did not apply to him. In
    other words, he was not a builder within the meaning of s. 1 of the
ONHWP
    Act
.

[43]

In order for the Act to apply when the respondents intention changed,
    the language of the Act must be clear.  It must be clear from reading the
    definition of builder that it applies not only to those who, from the outset, undertake
    all the work and supply of all materials necessary to construct a completed
    home for sale to others or under a contract with either an owner or vendor, but
    also to those whose intentions change over the course of a project.  The
    language of the Act refers only to those who begin construction with the
    intention to build for others.  It makes no reference to those who start out
    with an intention to build for themselves. Those who build for themselves are
    not within the contemplation of the legislation and the
ONHWP Act
has no
    application to them.

[44]

In my view, the wording of the legislation is geared toward those who
    begin the construction of a completed home with the intention of selling it to
    others.  It is not geared toward those who, like the respondent, begin with the
    intention of building a home for their own use and occupation and then when
    circumstances change decide to sell to others.  The definition of builder is
    precise.  The respondent meets the first part of the definition in that he
    undertook all the work and supply of all the materials necessary to construct a
    completed home; however, he did not, at least at the time of his undertaking,
    do so for the purpose of sale.

[45]

Certainly the respondent would meet a laymans understanding of the term
    builder or even a dictionary definition of the term.  But here, the legislature
    has given a specific legislated meaning to the term and the respondent on this
    record does not meet that definition.  In my view, if the legislature intended
    the
ONHWP Act
to apply to persons like the respondent, it had to say so
    in clear terms.  It does not.

[46]

Had builder been defined merely as, for example, one who constructs
    completed homes for others, all those persons who build homes and ultimately
    sell them to others would be caught.

[47]

The penalties for breach of the provisions of the Act and failure to
    register can be severe and include fines of up to $25,000 for an individual and
    up to one year in jail.

[48]

In order for persons, such as the respondent, to be convicted of such
    offences, the language needs to be more precise.

[49]

For these reasons, I would dismiss the appeal.

[50]

Both parties seek costs in the event they are successful.

[51]

The respondent shall have his costs of the appeal fixed in the sum of
    $15,000.00 inclusive of disbursements and all applicable taxes.

RELEASED:  May 13, 2011  JMacF

J.
    MacFarland J.A.

I
    agree Robert Sharpe J.A.

I
    agree H. LaForme J.A.





[1]
There were charges in addition to those before this court.  The respondent was
    also charged under s. 22(1)(a) of the
ONHWP Act
and his wife, Cheri
    Boros, was charged under s. 6 of the
ONHWP Act
.  The disposition of
    those charges was not before this court.


